DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated November 19, 2021 in response to a non-final office action.  Claims 1, 6, 10, and 15 have been amended.  Claims 2-5, 7-9, 11-14, and 16-18 have been cancelled.  Claims 1, 6, 10, 15, and 19-20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
   Applicant's cancellation of claim 14 to obviate the previous objection to claim 14.  The previous objection to the said claim is hereby withdrawn.
  Although the Applicant has amended claims 1, 6, 10, and 15 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness, it is still unclear; therefore, the previous rejection to claims 1, 6, 10, and 15 in regard to 35 U.S.C 112(b) indefiniteness is retained.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, in the limitation, “the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second node control " (emphasis added), “control” appears to be an extraneous limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et.al. (US Patent Application Publication, 2020/0163140, hereinafter, “Mochizuki”) in view of Tseng et.al. (US Patent Application Publication, 2018/0376457, hereinafter, “Tseng”).
Regarding claim 1, Mochizuki teaches:
A method of control, applied to a first node (Mochizuki the CU [central unit; i.e., first node] 1001.  Fig. 9 and ¶ [0275]), comprising: 
sending instruction information to a second node (Mochizuki: In Step ST1103, the CU [central unit; i.e., first node] notifies the DU [distributed unit; i.e., second node] of acknowledgement of activating the packet duplication [i.e., instruction information].  Figs. 9, 10 and ¶ [0288]) when a second cell group (SCG) split bearer is established for a user equipment (UE) (Mochizuki: the base station [i.e., second node] and the UE may switch from the secondary cell group (SCG) bearer to the SCG split bearer. This enables the base station and the UE to switch from the packet duplication with the CA to the packet duplication with the DC.  ¶ [0327]), the instruction information is used to instruct the second node to turn on a control by the second node over a data duplication function of the UE (Mochizuki: Step ST1103, the CU may notify information [i.e., instruction information] on the timing to activate [i.e., turning on] the packet duplication. In the example of FIG. 10, the CU [i.e., second node] notifies the DU of the PDCP sequence number n as the information [the activation of packet duplication information is subsequently transmitted to the UE in Step ST1104; see Fig. 10].  Figs. 9, 10 and ¶ [0288]) and to instruct the second node to send an MAC Control Element (CE) to perform the control over the data duplication (Mochizuki: In Step ST1104 of FIG. 10, the DU notifies the UE of the MAC signaling [i.e., MAC CE in step ST1104 of figure 10] for activating the packet duplication. In Step ST1104, the DU may notify the information on the timing to activate the packet duplication. In the example of FIG. 10, the DU notifies the UE of the PDCP sequence number n as the information.  Figs. 9, 10 and ¶ [0290]).
Although Mochizuki teaches the CU sending packet duplication activation information for the UE, Mochizuki does not explicitly teach:
wherein, when the instruction information is a first type of instruction information used to instruct the second node to perform an activation or deactivation control over the data duplication function for the UE, the instruction information is used to instruct the second node to send a first type of activation or deactivation control information to the UE,
wherein the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second node,
wherein the first node is a control node in an SCG, and
wherein the second node is a control node in a master cell group (MCG). 
However, in the same field of endeavor, Tseng teaches:
wherein, when the instruction information is a first type of instruction information used to instruct the second node to perform an activation control over the data duplication function for the UE, the instruction information is used to instruct the second node to send a first type of activation control information to the UE (Tseng: In action 338, SN 308 [i.e., first node] may provide its operation cell(s) or OCG for Duplication to MN 304. In action 340, MN 304 [i.e., second node] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second node].  Fig. 3A and ¶ [0096, 0097]),
wherein the first type of the activation control information is used to instruct the UE to perform the activation control over the data duplication function based on the MAC CE sent by the second node (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304 [i.e., second node].  Fig. 3A and ¶ [0097]),
wherein the first node is a control node in an SCG (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first node, e.g., SN 308] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]), and
wherein the second node is a control node in a master cell group (MCG) (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node [i.e., the second node, e.g., MN 304] is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first node] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]).
Mochizuki to include the features as taught by Tseng above in order to enable efficient PDCP [Packet Data Convergence Protocol] PDU [Packet Data Unit] duplication. (Tseng, ¶ [0005]).

Regarding claim 6, Mochizuki teaches:
A method of control, performed by a second node (Mochizuki: DU [distributed unit] 1006.  Fig. 9 and ¶ [0274]), comprising: 
receiving instruction information sent by a first node (Mochizuki: In Step ST1103, the CU [central unit; i.e., first node] notifies the DU [distributed unit; i.e., second node] of acknowledgement of activating the packet duplication [i.e., instruction information].  Figs. 9, 10 and ¶ [0288]) when a secondary cell group (SCG) split bearer is established for a user equipment (UE) (the base station [i.e., second node] and the UE may switch from the secondary cell group (SCG) bearer to the SCG split bearer. This enables the base station and the UE to switch from the packet duplication with the CA to the packet duplication with the DC.  ¶ [0327]),
wherein the instruction information is used to instruct the second node to turn on a control by the second node over a data duplication function of the UE (Mochizuki: Step ST1103, the CU may notify information [i.e., instruction information] on the timing to activate [i.e., turning on] the packet duplication. In the example of FIG. 10, the CU [i.e., second node] notifies the DU of the PDCP sequence number n as the information [the activation of packet duplication information is subsequently transmitted to the UE in Step ST1104; see Fig. 10].  Figs. 9, 10 and ¶ [0288]) and to instruct the second node to send an MAC Control Element (CE) to perform the control over the data duplication (Mochizuki: In Step ST1104 of FIG. 10, the DU notifies the UE of the MAC signaling [i.e., MAC CE in step ST1104 of figure 10] for activating the packet duplication. In Step ST1104, the DU may notify the information on the timing to activate the packet duplication. In the example of FIG. 10, the DU notifies the UE of the PDCP sequence number n as the information.  Figs. 9, 10 and ¶ [0290]).
Although Mochizuki teaches the CU sending packet duplication activation information for the UE, Mochizuki does not explicitly teach:
wherein, when the instruction information sent by the first node is a first type of instruction information used to instruct the second node to perform an activation or deactivation control over the data duplication function for the UE, sending a first type of activation or deactivation control information to the UE,
wherein the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second node,
wherein the first node is a control node in an SCG, and
wherein the second node is a control node in a master cell group (MCG). 
However, in the same field of endeavor, Tseng teaches:
wherein, when the instruction information sent by the first node is a first type of instruction information used to instruct the second node to perform an activation control over the data duplication function for the UE, sending a first type of activation control information to the UE (Tseng: In action 338, SN 308 [i.e., first node] may provide its operation cell(s) or OCG for Duplication to MN 304. In action 340, MN 304 [i.e., second node] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second node].  Fig. 3A and ¶ [0096, 0097]),
wherein the first type of the activation control information is used to instruct the UE to perform the activation control over the data duplication function based on the MAC CE sent by the second node (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304 [i.e., second node].  Fig. 3A and ¶ [0097]),
wherein the first node is a control node in an SCG (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first node, e.g., SN 308] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]), and
wherein the second node is a control node in a master cell group (MCG) (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node [i.e., the second node, e.g., MN 304] is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first node] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mochizuki to include the features as taught by Tseng above in order to enable efficient PDCP [Packet Data Convergence Protocol] PDU [Packet Data Unit] duplication. (Tseng, ¶ [0005]).

Regarding claim 10, Mochizuki teaches:
A first node (Mochizuki the CU [central unit; i.e., first node] 1001.  Fig. 9 and ¶ [0275]), comprising: 
a processor and a memory, wherein the processor is configured to (Mochizuki: A series of processes by the base station 203 is controlled by a control unit 411.  Fig. 4 and ¶ [0151].  The base station with the CU-DU split can activate and deactivate the packet duplication, ¶ [0309]) send instruction information to a second node (Mochizuki: In Step ST1103, the CU [central unit; i.e., first node] notifies the DU [distributed unit; i.e., second node] of acknowledgement of activating the packet duplication [i.e., instruction information].  Figs. 9, 10 and ¶ [0288]) when a secondary cell group (SCG) split bearer is established for a user equipment (UE) (Mochizuki: the base station [i.e., second node] and the UE may switch from the secondary cell group (SCG) bearer to the SCG split bearer. This enables the base station and the UE to switch from the packet duplication with the CA to the packet duplication with the DC.  ¶ [0327]), the instruction information is used to instruct the second node to turn on a control by the second node over a data duplication function of the UE (Mochizuki: Step ST1103, the CU may notify information [i.e., instruction information] on the timing to activate [i.e., turning on] the packet duplication. In the example of FIG. 10, the CU [i.e., second node] notifies the DU of the PDCP sequence number n as the information [the activation of packet duplication information is subsequently transmitted to the UE in Step ST1104; see Fig. 10].  Figs. 9, 10 and ¶ [0288]) and to instruct the second node to send an MAC Control Element (CE) to perform the control over the data duplication (Mochizuki: In Step ST1104 of FIG. 10, the DU notifies the UE of the MAC signaling [i.e., MAC CE in step ST1104 of figure 10] for activating the packet duplication. In Step ST1104, the DU may notify the information on the timing to activate the packet duplication. In the example of FIG. 10, the DU notifies the UE of the PDCP sequence number n as the information.  Figs. 9, 10 and ¶ [0290]).
Mochizuki teaches the CU sending packet duplication activation information for the UE, Mochizuki does not explicitly teach:
the processor is further configured to send a first type of instruction information to the second node, the first type of instruction information is used to instruct the second node to perform an activation or deactivation control over the data duplication function for the UE, and
the processor is further configured to send a first type of the activation or deactivation control information to the UE when the instruction information sent to the second node for the UE is the first type of instruction information, the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second node control, the first node is a control node in an SCG, and the second node is a control node in a master cell group (MCG). 
However, in the same field of endeavor, Tseng teaches:
the processor is further configured to send a first type of instruction information to the second node, the first type of instruction information is used to instruct the second node to perform an activation control over the data duplication function for the UE (Tseng: In action 338, SN 308 [i.e., first node] may provide its operation cell(s) or OCG for Duplication to MN 304. In action 340, MN 304 [i.e., second node] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second node].  Fig. 3A and ¶ [0096, 0097]), and
the processor is further configured to send a first type of the activation control information to the UE when the instruction information sent to the second node for the UE is the first type of instruction information (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second node].  Fig. 3A and ¶ [0096, 0097]), the first type of the activation control information is used to instruct the UE to perform the activation control over the data duplication function based on the MAC CE sent by the second node control (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304 [i.e., second node].  Fig. 3A and ¶ [0097]), the first node is a control node in an SCG (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first node, e.g., SN 308] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]), and the second node is a control node in a master cell group (MCG) (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node [i.e., the second node, e.g., MN 304] is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first node] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mochizuki to include the features as taught by Tseng above in order to enable efficient PDCP [Packet Data Convergence Protocol] PDU [Packet Data Unit] duplication. (Tseng, ¶ [0005]).

Regarding claim 15, Mochizuki teaches:
A second node (Mochizuki: DU [distributed unit] 1006.  Fig. 9 and ¶ [0274]), comprising: 
a processor and a memory, wherein the processor is configured to (Mochizuki: A series of processes by the base station 203 is controlled by a control unit 411.  Fig. 4 and ¶ [0151].  The base station with the CU-DU split can activate and deactivate the packet duplication, ¶ [0309]) receive instruction information sent by a first node (Mochizuki: In Step ST1103, the CU [central unit; i.e., first node] notifies the DU [distributed unit; i.e., second node] of acknowledgement of activating the packet duplication [i.e., instruction information].  Figs. 9, 10 and ¶ [0288]) when a second cell group (SCG) split bearer is established for a user equipment (UE) (Mochizuki: the base station [i.e., second node] and the UE may switch from the secondary cell group (SCG) bearer to the SCG split bearer. This enables the base station and the UE to switch from the packet duplication with the CA to the packet duplication with the DC.  ¶ [0327]), the instruction information is used for turning on a control by the second node over a data duplication function of the UE (Mochizuki: Step ST1103, the CU may notify information [i.e., instruction information] on the timing to activate [i.e., turning on] the packet duplication. In the example of FIG. 10, the CU [i.e., second node] notifies the DU of the PDCP sequence number n as the information [the activation of packet duplication information is subsequently transmitted to the UE in Step ST1104; see Fig. 10].  Figs. 9, 10 and ¶ [0288]) and to instruct the second node to send an MAC Control Element (CE) to perform the control over the data duplication (Mochizuki: In Step ST1104 of FIG. 10, the DU notifies the UE of the MAC signaling [i.e., MAC CE in step ST1104 of figure 10] for activating the packet duplication. In Step ST1104, the DU may notify the information on the timing to activate the packet duplication. In the example of FIG. 10, the DU notifies the UE of the PDCP sequence number n as the information.  Figs. 9, 10 and ¶ [0290]).
Although Mochizuki teaches the CU sending packet duplication activation information for the UE, Mochizuki does not explicitly teach:
the processor is further configured to, when the instruction information sent by the first node is a first type of instruction information used to instruct the second node to perform an activation or deactivation control over a data duplication function for the UE, send a first type of activation or deactivation control information to the UE,
the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second node,
the first node is a control node in an SCG, and
the second node is a control node in a master cell group (MCG). 
However, in the same field of endeavor, Tseng teaches:
the processor is further configured to, when the instruction information sent by the first node is a first type of instruction information used to instruct the second node to perform an activation control over a data duplication function for the UE, send a first type of activation control information to the UE (Tseng: In action 338, SN 308 [i.e., first node] may provide its operation cell(s) or OCG for Duplication to MN 304. In action 340, MN 304 [i.e., second node] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second node].  Fig. 3A and ¶ [0096, 0097]),
the first type of the activation control information is used to instruct the UE to perform the activation control over the data duplication function based on the MAC CE sent by the second node (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304 [i.e., second node].  Fig. 3A and ¶ [0097]),
the first node is a control node in an SCG (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first node, e.g., SN 308] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]), and
the second node is a control node in a master cell group (MCG) (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node [i.e., the second node, e.g., MN 304] is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first node] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mochizuki to include the features as taught by Tseng above in order to enable efficient PDCP [Packet Data Convergence Protocol] PDU [Packet Data Unit] duplication. (Tseng, ¶ [0005]).

Regarding claim 19, Mochizuki-Tseng discloses on the features with respect to claim 1 as outlined above.
Mochizuki further teaches:
A non-transitory computer storage medium, storing computer-executable instructions, which, when executed, implement acts in the method of claim 1 (Mochizuki: A series of processes by the base station 203 is controlled by a control unit 411.  Fig. 4 and ¶ [0151].  The base station with the CU-DU split can activate and deactivate the packet duplication, ¶ [0309]).

Regarding claim 20, Mochizuki-Tseng discloses on the features with respect to claim 6 as outlined above.
Mochizuki further teaches:
A non-transitory computer storage medium, storing computer-executable instructions, which, when executed, implement acts in the method of claim 6 (Mochizuki: A series of processes by the base station 203 is controlled by a control unit 411.  Fig. 4 and ¶ [0151].  The base station with the CU-DU split can activate and deactivate the packet duplication, ¶ [0309]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416